Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s Response, Applicant:  “Accordingly, Ko does not disclose “wherein the multiplexed signal corresponds to a combination of a core layer signal and a power-reduced enhanced layer signal” and “wherein the power-reduced enhanced layer signal is generated according to a scaling factor and power of the combination of the core layer signal and the power-reduced enhanced layer signal is reduced according to a normalizing factor in a transmitter,” as recited in claim 1.“.
Examiner respectfully disagrees with Applicant’s argument.  Ko discloses reception streams S1 and S2 multiplexed into R, where S1 is scaled by (a+1) and S2 is scaled by (a-1) (paragraph 314).  Ko discloses normalization of the encoded S1 and S2 when transmitted to a constellation.  The normalization process includes scaling by the inverse of the scaling factor a (equation 5) which scales both components S1 and S2.  Thus Ko discloses power scaling of each signal and a second scaling of the combined signal.
On page 7 of the Applicant’s Response, Applicant:  “As discussed above, the cited references do not disclose the claimed scaling factor and normalizing factor for the two-stage power control according to an embodiment of the present Application. Accordingly, the cited references do not disclose “wherein the scaling factor decreases as a power reduction corresponding to the power-reduced enhanced layer signal becomes larger, and the normalizing factor increases as the power reduction becomes larger,” as recited in claim 1. “.

In view of the above discussions the rejection of claims 1, 7, and 9.
Allowable Subject Matter
Claims 5 and 6 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0291046; WO 2011/105803) (“Ko”) in view of Nam et al. (US 2011/0075758) (“Nam”).
For claims 1 and 9; Ko discloses:  signal demultiplexer, comprising: a time deinterleaver configured to perform time deinterleaving on a received signal corresponding to a broadcast signal frame (paragraph 552-554: the broadcasting signal receiving device may be equipped with a time deinterleaver, and the time deinterleaver may perform time deinterleaving on the PLP); a core layer BICM decoder configured to restore core layer data corresponding to the broadcast signal frame (paragraph 552-554: Each of the BICM decoders (259500, 259600) processes a base layer stream and an enhancement layer stream); an enhanced layer BICM decoder configured to restore enhanced layer data corresponding to the enhanced layer symbol (paragraph 552-554: Each of the BICM decoders (259500, 259600) processes a base layer stream and an enhancement layer stream); the broadcast signal frame corresponds to a multiplexed signal, the multiplexed signal corresponding to a combination of a core layer signal and a power-reduced enhanced layer signal (paragraph 540, 553: the ratio between the base layer PLP and the enhancement layer PLP within the MIMO broadcasting frame may vary within a range of 0-100%... the mux may identify the base layer data and the enhancement layer data, which are included in the PLP (PLP1), thereby outputting the identified data to the respective BICM module (258100, 258200)); the power-reduced enhanced layer signal is generated corresponding to a scaling factor from an enhanced layer signal and the power of the multiplexed signal is reduced corresponding to a normalizing factor in a transmitter (paragraph 306-321: Based upon a normalization factor, the MIMO encoding matrix of Equation 3 may be expressed as shown below in Equation 4); the scaling factor decreases as a reduction in power corresponding to the Equation 3…Equation 4).
Ko does not expressly disclose, but Nam from similar fields of endeavor teaches:  an enhanced layer symbol extractor configured to extract an enhanced layer symbol by performing cancellation corresponding to the core layer data using the output from the core layer BICM decoder (paragraph 39: determine the enhanced layer data through a successive cancellation of the determined basic layer data 330 from the superposed symbol).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the extractor as described by Nam in the broadcast system as described by Ko.  The motivation is to improve low power layer decoding.
For claim 7; Ko discloses:  the core layer BICM decoder and the enhanced layer BICM decoder performs operation after the time deinterleaving which is shared for both a core layer and an enhanced layer (fig. 43: BICM decoder PLP0 and PLP1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 2009/0022234); Wang discloses core layer multiplexed with an enhanced layer signal into a constellation where scaling is used to rotate the symbol coordinates a certain distance to reduce error rate.  This is pertinent art to Instant Application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN D BLANTON/Primary Examiner, Art Unit 2466